UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 8, 2012 FIRST PACTRUST BANCORP, INC. (Exact name of Registrant as specified in its Charter) Maryland 000-49806 04-3639825 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 18500 Von Karman Avenue, Suite 1100, Irvine, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949)236-5211 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM7.01 REGULATION FD DISCLOSURE First PacTrust Bancorp Inc. (the "Company") will present at the R.W. Baird 2012 Growth Stock Conference in Chicago, Illinois on May 9, 2012.A copy of the PowerPoint presentation will be available on the Company's website, a copy of which is alsoattached as Exhibit 99.1 to this Current Report on Form 8-K. ITEM 8.01 OTHER EVENTS See Item 7.01 above. ITEM9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits Exhibit 99.1 R.W. Baird 2012 Growth Stock Conference Presentation SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. FIRST PACTRUST BANCORP, INC. Date: May 8, 2012 By: /s/Richard Herrin Richard Herrin Chief Administrative Officer and Corporate Secretary
